UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21287 John Hancock Preferred Income Fund III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: July 31 Date of reporting period: January 31, 2011 ITEM 1. REPORTS TO STOCKHOLDERS. Portfolio summary Top 10 Holdings 1 Nexen, Inc., 7.350% 4.9% Morgan Stanley Capital Trust IV, 6.250% 2.4% Viacom, Inc., 6.850% 3.7% Wachovia Preferred Funding Corp., MetLife, Inc., Series B, 6.500% 3.0% Series A, 7.250% 2.3% PPL Energy Supply, LLC, 7.000% 2.6% United States Cellular Corp., 7.500% 2.2% SCANA Corp., 7.700% 2.6% ING Groep NV, 7.200% 2.1% FPC Capital I, Series A, 7.100% 2.5% Sector Composition Financials 55% Telecommunication Services 5% Utilities 23% Consumer Staples 2% Energy 7% Short-Term Investments 2% Consumer Discretionary 6% Country Composition 2 United States 81% United Kingdom 5% Netherlands 5% Canada 5% Switzerland 1% Other 3% 1 As a percentage of the Funds total investments on 1-31-11. Cash and cash equivalents are not included in Top 10 Holdings. 2 As a percentage of the Funds total investments on 1-31-11. 3 Investments focused in one sector may fluctuate more widely than investments diversified across sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 6 Preferred Income Fund III | Semiannual report Funds investments As of 1-31-11 (unaudited) Shares Value Preferred Securities (a) 139.57% (Cost $803,141,138) Consumer Discretionary 9.69% Media 9.69% CBS Corp., 6.750% 20,700 520,605 Comcast Corp., 6.625% (Z) 130,000 3,311,100 Comcast Corp., 7.000% (Z) 114,900 2,900,076 Comcast Corp., Series B, 7.000% (L)(Z) 609,556 15,604,634 Viacom, Inc., 6.850% (L)(Z) 1,196,635 30,562,057 Consumer Staples 3.00% Food & Staples Retailing 1.94% Ocean Spray Cranberries, Inc., Series A, 6.250% (S)(Z) 135,000 10,563,750 Food Products 1.06% Archer-Daniels-Midland Company, 6.250% 139,000 5,799,080 Energy 8.37% Oil, Gas & Consumable Fuels 8.37% Apache Corp., Series D, 6.000% 87,800 5,745,632 Nexen, Inc., 7.350% (Z) 1,590,079 39,974,585 Financials 79.69% Capital Markets 9.44% Credit Suisse Guernsey, 7.900% (Z) 423,000 11,268,720 Goldman Sachs Group, Inc., 6.125% (Z) 449,600 10,880,320 Goldman Sachs Group, Inc., Series B, 6.200% 57,000 1,366,860 Lehman Brothers Holdings Capital Trust III, Series K, 6.375% (I) 808,400 20,210 Lehman Brothers Holdings, Inc., Depositary Shares, Series D, 5.670% (I) 142,601 1,996 Morgan Stanley Capital Trust III, 6.250% 170,000 3,957,600 Morgan Stanley Capital Trust IV, 6.250% (L)(Z) 846,500 19,630,335 Morgan Stanley Capital Trust V, 5.750% 158,000 3,635,580 Morgan Stanley Capital Trust VII, 6.600% 33,100 796,055 Commercial Banks 16.38% Barclays Bank PLC, Series 3, 7.100% (Z) 379,900 9,326,545 Barclays Bank PLC, Series 5, 8.125% (Z) 515,000 13,281,850 HSBC Holdings PLC, 8.000% (L)(Z) 60,900 1,648,563 See notes to financial statements Semiannual report | Preferred Income Fund III 7 Shares Value Commercial Banks (continued) Royal Bank of Scotland Group PLC, Series L, 5.750% (L)(Z) 955,000 $16,951,250 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% 313,500 8,771,730 Santander Holdings USA, Inc., Series C, 7.300% (Z) 479,910 12,002,549 USB Capital VIII, Series 1, 6.350% (Z) 502,800 12,570,000 USB Capital XI, 6.600% (L)(Z) 107,000 2,713,520 Wells Fargo & Company, 8.000% (Z) 371,900 10,193,779 Wells Fargo Capital Trust IV, 7.000% (Z) 77,800 1,973,786 Consumer Finance 4.35% HSBC Finance Corp., 6.875% (Z) 576,118 14,437,517 HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 270,000 6,301,800 SLM Corp., 6.000% (Z) 55,040 1,129,421 SLM Corp., Series A, 6.970% (Z) 44,899 1,855,676 Diversified Financial Services 27.84% BAC Capital Trust II, 7.000% (Z) 94,600 2,347,026 Bank of America Corp., Series MER, 8.625% 19,200 505,344 Citigroup Capital X, 6.100% (Z) 741,300 16,627,359 Citigroup Capital XIII (7.875% to 10-30-15, then 3 month LIBOR + 6.370%) 24,600 657,558 Deutsche Bank Capital Funding Trust VIII, 6.375% (Z) 40,000 888,000 Deutsche Bank Capital Funding Trust X, 7.350% (Z) 243,300 6,116,562 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 381,200 8,763,788 Deutsche Bank Contingent Capital Trust III, 7.600% (Z) 311,000 7,986,480 General Electric Capital Corp., 6.000% (Z) 97,300 2,463,636 General Electric Capital Corp., 6.050% (Z) 60,000 1,539,600 General Electric Capital Corp., 6.625% 35,000 899,150 ING Groep NV, 7.050% (Z) 598,970 13,476,825 ING Groep NV, 7.200% (L)(Z) 765,000 17,579,700 JPMorgan Chase & Company, 8.625% (Z) 395,000 10,779,550 JPMorgan Chase Capital XXIX, 6.700% (Z) 455,000 11,570,650 Merrill Lynch Preferred Capital Trust III, 7.000% (Z) 457,017 11,078,092 Merrill Lynch Preferred Capital Trust IV, 7.120% (Z) 380,700 9,300,501 Merrill Lynch Preferred Capital Trust V, 7.280% (Z) 410,000 10,168,000 RBS Capital Funding Trust V, 5.900% (Z) 742,366 10,029,365 RBS Capital Funding Trust VI, 6.250% (Z) 340,000 4,726,000 Repsol International Capital Ltd., Series A 7.450% 179,000 4,505,430 Insurance 13.98% AEGON NV, 6.375% (Z) 245,000 5,277,300 AEGON NV, 6.500% (Z) 215,000 4,628,950 American Financial Group, Inc., 7.000% 464,600 11,522,080 8 Preferred Income Fund III | Semiannual report See notes to financial statements Shares Value Insurance (continued) MetLife, Inc., Series B, 6.500% (L)(Z) 993,000 $24,616,470 Phoenix Companies, Inc., 7.450% (Z) 600,549 11,596,601 PLC Capital Trust IV, 7.250% (Z) 337,035 8,398,912 PLC Capital Trust V, 6.125% (Z) 185,950 4,276,850 Prudential PLC, 6.500% (Z) 129,638 3,147,611 RenaissanceRe Holdings Ltd., Series C, 6.080% (Z) 122,300 2,854,482 Real Estate Investment Trusts 7.68% Duke Realty Corp., Depositary Shares, Series J, 6.625% (Z) 638,100 14,759,253 Duke Realty Corp., Depositary Shares, Series K, 6.500% (Z) 151,600 3,480,736 Duke Realty Corp., Depositary Shares, Series L, 6.600% (Z) 118,500 2,738,535 Public Storage, 6.500% (L)(Z) 83,750 2,097,938 Wachovia Preferred Funding Corp., Series A, 7.250% (L)(Z) 740,000 18,884,800 Thrifts & Mortgage Finance 0.02% Federal National Mortgage Association, Series S, 7.750% (I) 80,000 127,200 Telecommunication Services 6.71% Wireless Telecommunication Services 6.71% Telephone & Data Systems, Inc., 6.875% 375,000 9,258,750 Telephone & Data Systems, Inc., Series A, 7.600% 355,240 8,980,467 United States Cellular Corp., 7.500% (L)(Z) 729,100 18,417,066 Utilities 32.11% Electric Utilities 18.06% Entergy Arkansas, Inc., 5.750% 105,100 2,630,653 Entergy Louisiana LLC, 5.875% 309,200 7,757,828 Entergy Louisiana LLC, 6.000% 240,600 6,142,518 Entergy Mississippi, Inc., 6.200% 148,000 3,848,000 Entergy Texas, Inc., 7.875% 71,986 2,066,718 FPC Capital I, Series A, 7.100% (L)(Z) 812,500 20,775,625 FPL Group Capital Trust I, 5.875% (Z) 290,900 7,272,500 HECO Capital Trust III, 6.500% (Z) 228,100 5,750,401 Nextera Energy Capital Holdings, Inc., 7.450% (Z) 20,000 520,800 PPL Corp., 9.500% 93,000 5,049,900 PPL Electric Utilities Corp., Depositary Shares, 6.250% (Z) 189,000 4,696,650 PPL Energy Supply, LLC, 7.000% (Z) 846,450 21,432,114 Southern California Edison Company, 6.125% (Z) 20,000 1,958,750 Southern California Edison Company, Series C, 6.000% (Z) 50,000 4,734,375 Westar Energy, Inc., 6.100% (Z) 154,500 3,936,660 See notes to financial statements Semiannual report | Preferred Income Fund III 9 Shares Value Independent Power Producers & Energy Traders 0.80% Constellation Energy Group, Inc., Series A, 8.625% (Z) 163,200 $4,365,600 Multi-Utilities 13.25% BGE Capital Trust II, 6.200% (Z) 709,050 17,556,078 Consolidated Edison Companies of NY, Inc., Series A, 5.000% (Z) 21,100 1,921,366 Dominion Resources, Inc., Series A, 8.375% (Z) 249,900 7,167,132 DTE Energy Trust I, 7.800% (Z) 236,000 6,348,400 DTE Energy Trust II, 7.500% (Z) 59,400 1,551,528 Interstate Power & Light Company, Series B, 8.375% (Z) 237,290 6,786,494 Interstate Power & Light Company, Series C, 7.100% (Z) 383,100 10,098,516 SCANA Corp., 7.700% (Z) 756,000 20,926,080 Maturity Rate (%) date Par value Value Capital Preferred Securities (b) 2.68% (Cost $16,469,832) Financials 1.52% Commercial Banks 1.52% CA Preferred Funding Trust 7.000 01-29-49 $9,000,000 8,280,000 Utilities 1.16% Multi-Utilities 1.16% Dominion Resources Capital Trust I (Z) 7.830 12-01-27 6,364,000 6,356,440 Shares Value Common Stocks 2.10% (Cost $9,873,873) Telecommunication Services 1.03% Diversified Telecommunication Services 1.03% AT&T, Inc. 25,000 688,000 Frontier Communications Corp. 30,004 275,137 Verizon Communications, Inc. 130,000 4,630,600 Utilities 1.07% Electric Utilities 1.07% FirstEnergy Corp. (Z) 85,000 3,325,200 UIL Holdings Corp. (L)(Z) 84,000 2,535,960 10 Preferred Income Fund III | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Corporate Bonds 2.83% (Cost $16,043,892) Energy 2.22% Oil, Gas & Consumable Fuels 2.22% Southern Union Company (7.200% to 11-1-11, then 3-month LIBOR + 3.018%) (L)(Z) 7.200 11-01-66 $12,900,000 12,126,000 Utilities 0.61% Electric Utilities 0.61% Kentucky Power Company, Series D (Z) 5.625 12-01-32 3,565,000 3,324,858 Maturity Yield (%)* date Par value Value Short-Term Investments 2.78% (Cost $15,200,000) Short-Term Securities 2.78% Federal Home Loan Bank Discount Notes 0.100 02-01-11 $15,200,000 15,200,000 Total investments (Cost $860,728,735)  149.96% Other assets and liabilities, net (49.96%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. (a) Includes preferred stocks and hybrid securities with characteristics of both equity and debt that pay dividends on a periodic basis. (b) Includes hybrid securities with characteristics of both equity and debt that trade with, and pay, interest income. (I) Non-income producing security. (L) All or a portion of this security is on loan as of 1-31-11. Total value of securities on loan at 1-31-11 was $192,444,372 (Note 8). (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) All or a portion of this security is segregated as collateral pursuant to the Committed Facility Agreement. Total collateral value at 1-31-11 was $631,681,240 (Note 8). * Yield represents the annualized yield at the date of purchase.  At 1-31-11, the aggregate cost of investment securities for federal income tax purposes was $860,831,729. Net unrealized depreciation aggregated $42,025,050, of which $28,381,968 related to appreciated investment securities and $70,407,018 related to depreciated investment securities. The portfolio had the following country concentration as a percentage of total investments on 1-31-11: United States 81% United Kingdom 5% Netherlands 5% Canada 5% Switzerland 1% Other 3% See notes to financial statements Semiannual report | Preferred Income Fund III 11 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 1-31-11 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments, at value (Cost $860,728,735) $818,806,679 Cash 21,911 Dividends and interestreceivable 2,238,251 Other receivables and prepaidexpenses 57,099 Totalassets Liabilities Committed facility agreement payable (Note8) 274,300,000 Payable for investmentspurchased 534,458 Interest payable (Note8) 35,283 Payable toaffiliates Accounting and legal servicesfees 13,437 Trusteesfees 39,192 Other liabilities and accruedexpenses 192,079 Totalliabilities Netassets Capital paid-in $738,275,196 Undistributed net investmentincome 1,472,118 Accumulated net realized loss on investments and swapagreements (151,815,767) Net unrealized appreciation (depreciation) oninvestments (41,922,056) Netassets Net asset value pershare Based on 31,451,955 shares of beneficial interest outstanding  unlimited number of shares authorized with no parvalue $17.36 12 Preferred Income Fund III | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 1-31-11 (unaudited) This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $27,009,845 Interest 1,195,216 Total investmentincome Expenses Investment management fees (Note5) 3,104,880 Accounting and legal services fees (Note5) 41,462 Transfer agent fees (Note5) 13,478 Trustees fees (Notes 5 and 10) 123,874 Printing andpostage 54,770 Professionalfees (Note 10) 722,724 Custodianfees 28,554 Interest expense (Note8) 1,620,288 Stock exchange listingfees 14,061 Other 23,189 Totalexpenses Less expense reductions (Note5) (206,992) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 855,370 Swap contracts (Note3) (4,158,617) Change in net unrealized appreciation (depreciation)of Investments 13,426,872 Swap contracts (Note3) 4,056,702 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Preferred Income Fund III 13 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Six months ended Year 1-31-11 ended (unaudited) 7-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $22,664,773 $46,700,376 Net realizedloss (3,303,247) (16,692,043) Change in net unrealized appreciation(depreciation) 17,483,574 100,865,762 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (21,173,456) 1 (38,123,984) From tax return of capital  (4,204,333) Totaldistributions From Fund share transactions (Note6)  Totalincrease Netassets Beginning ofperiod 530,337,847 441,560,446 End ofperiod Undistributed (accumulated distribution in excess of) net investment income 1 A portion of the distributions may be deemed a tax return of capital at year-end. 14 Preferred Income Fund III | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of cash flows 1-31-11 (unaudited) This Statement of Cash Flows shows cash flow from operating and financing activities for the period stated. For the six-month period ended 1-31-11 Cash flows from operating activities Net increase in net assets from operations $36,845,100 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (86,456,243) Long-term investments sold 58,143,712 Decrease in short-term investments 15,997,973 Net amortization of premium (discount) 6,382 Decrease in dividends and interest receivable 23,423 Increase in payable for investments purchased 326,080 Decrease in receivable for investments sold 3,001,017 Increase in other receivables and prepaid expenses (15,121) Decrease in unrealized depreciation of swap contracts (4,056,702) Increase in payable to affiliates 22,930 Increase in interest payable 8,290 Decrease in due to custodian (9,833) Decrease in other liabilities and accrued expenses (59,399) Net change in unrealized (appreciation) depreciation on investments (13,426,872) Net realized gain on investments (855,370) Net cash provided by operating activities Cash flows from financing activities Borrowings from committed facility agreement payable 11,700,000 Distributions to shareholders (21,173,456) Net cash used in financing activities Net increase in cash Cash at beginning of period  Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest See notes to financial statements Semiannual report | Preferred Income Fund III 15 Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Periodended 1-31-11 1 7-31-10 7-31-09 7-31-08 2 5-31-08 5-31-07 5-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.72 1.49 1.46 0.27 2.06 2.07 2.16 Net realized and unrealized gain (loss) oninvestments 0.45 2.67 (3.21) (2.47) (3.39) 1.36 (1.70) Distributions to Auction Preferred Shares(APS)     (0.53) (0.56) (0.44) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.67) 15 (1.22) (1.44) (0.26) (1.58) (1.58) (1.70) From net realizedgain     (0.20) (0.07) (0.10) From tax return ofcapital  (0.13) (0.05)     Totaldistributions Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 6 6 Total return at market value (%) 4 6 6 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $546 $530 $442 $541 $618 $732 $693 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interestexpense) 1.37 16 1.28 1.36 1.36 7 1.41 1.34 1.34 Interest expense (Note8) 0.59 7 0.64 1.24 1.73 7 0.04   Expenses before reductions (including interestexpense) 1.96 16 1.92 2.60 3.09 7 1.45 8 1.34 8 1.34 8 Expenses net of fee waivers (excluding interestexpense) 1.30 16 1.14 1.14 1.11 7 1.10 1.05 1.04 Expenses net of fee waivers (including interest expense) 1.89 16 1.78 2.38 2.84 7 1.10 9 1.05 9 1.04 9 Net investmentincome 8.32 9.70 12.52 9.36 7 9.98 10 8.91 10 9.22 10 Portfolio turnover (%) 7 14 18 2 9 14 16 16 Preferred Income Fund III | Semiannual report See notes to financial statements Periodended 1-31-11 1 7-31-10 7-31-09 7-31-08 2 5-31-08 5-31-07 5-31-06 Seniorsecurities Total value of APS outstanding (inmillions)      12 $350 $350 Involuntary liquidation preference per unit (inthousands)      25 25 Average market value per unit (inthousands)      25 25 Asset coverage perunit 11      $76,917 $74,123 Total debt outstanding end of year (in millions) (Note8) $274 $263 $214 $253 $296   Asset coverage per $1,000 ofAPS 13      $3,090 $2,981 Asset coverage per $1,000 ofdebt 14 $2,991 $3,019 $3,068 $3,138 $3,087   1 Semiannual period from 8-1-10 to 1-31-11.Unaudited. 2 For the two month period ended 7-31-08. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during theperiod. 6 Notannualized. 7 Annualized. 8 Ratios calculated on the basis of gross expenses relative to the average net assets of common shares that does not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the annualized ratio of expenses would have been 0.94%, 0.91% and 0.91% for the years ended 5-31-08, 5-31-07 and 5-31-06,respectively. 9 Ratios calculated on the basis of net expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of expenses would have been 0.74%, 0.71% and 0.71% for the years ended 5-31-08, 5-31-07 and 5-31-06,respectively. 10 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of net investment income would have been 6.44%, 6.49% and 6.24%, for the years ended 5-31-08, 5-31-07 and 5-31-06,respectively. 11 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reportingdate. 12 In May 2008, the Fund entered into a Committed Facility Agreement with a third-party financial institution in order to redeem the APS. The redemption of all APS was completed on 5-28-08. 13 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at period end. 14 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end (Note8). 15 A portion of the distributions may be deemed a tax return of capital at year-end. 16 All expenses have been annualized except litigation fees, which were 0.13% of average net assets and are non-recurring. This expense decreased the net investment income by $0.02 and the net investment income ratio by 0.13%. See notes to financial statements Semiannual report | Preferred Income Fund III 17 Notes to financial statements (unaudited) Note 1  Organization John Hancock Preferred Income Fund III (the Fund) is a closed-end diversified management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The Fund began operations June 19, 2003. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
